COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                               NOS.      2-09-240-CR
                                         2-09-241-CR


RAUL RAMIREZ                                                         APPELLANT

                                            V.

THE STATE OF TEXAS                                                        STATE

                                        ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      In 2007, appellant Raul Ramirez was charged by separate indictments with

possessing with the intent to deliver methamphetamine in an amount between four

and two hundred grams and theft of rolls of copper that had a value between $1,500

and $20,000. See Tex. Health & Safety Code Ann. §§ 481.102(6), .112(a), (d)

(Vernon Supp. 2009); Tex. Penal Code Ann. § 31.03(a), (e)(4)(A) (Vernon Supp.




      1
           See Tex. R. App. P. 47.4.
2009).2   Later that year, he received written admonishments, waived certain

constitutional and statutory rights, entered judicial confessions, and pled guilty to

both offenses. The trial court deferred its adjudication of Ramirez’s guilt and placed

him on community supervision (with several written conditions that Ramirez

acknowledged that he received) in both cases.

      In 2009, the State filed a petition in both cases that asked the trial court to

proceed to adjudication of Ramirez’s guilt.      The petition alleged, among other

contentions, that Ramirez had committed a new offense and had failed to submit to

drug tests. Ramirez pled not true to committing a new offense but pled true to failing

to submit to two drug tests. The trial court decided that Ramirez had committed a

new offense and had not submitted to drug tests, and the court found Ramirez guilty

of the underlying offenses. 3 Ramirez called witnesses to testify about his acts while

he was on community supervision and about other matters, and then the trial court

assessed his punishment at fifteen years’ confinement on his drug charge and one

year’s confinement on his theft charge. Ramirez filed notice of these appeals.



      2
       Ramirez’s drug charge is a first-degree felony that carries a maximum
punishment of confinement for life; his theft charge is a state jail felony that carries
a maximum punishment of two years’ confinement. See Tex. Health & Safety Code
Ann. § 481.112(d); Tex. Penal Code Ann. §§ 12.32(a), .35(a), 31.03(e)(4)(A)
(Vernon Supp. 2009).
      3
         Ramirez’s plea of true to failing to submit to drug tests provided the trial
court with a sufficient basis alone to revoke his community supervision. See Cole v.
State, 578 S.W .2d 127, 128 (Tex. Crim. App. [Panel Op.] 1979); Battles v. State, 626
S.W .2d 149, 150 (Tex. App.—Fort W orth 1981, no pet.).

                                           2
      Ramirez’s counsel has filed a motion to withdraw as counsel and a brief. In

the brief, counsel avers that, in her professional opinion, there are no legitimate

grounds for these appeals. Counsel’s brief and motion meet the requirements of

Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds for relief. 386 U.S. 738, 744–45,

87 S. Ct. 1396, 1400 (1967). W e gave Ramirez the opportunity to file a pro se

response, and he has not filed one. The State also has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on the

ground that the appeal is frivolous and fulfills the requirements of Anders, this court

is obligated to undertake an independent examination of the record. See Stafford

v. State, 813 S.W .2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W .2d

920, 922–23 (Tex. App.—Fort W orth 1995, no pet.). Only then may we grant

counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).

      W e have carefully reviewed the record in both appeals and counsel’s brief.

W e agree with counsel that these appeals are wholly frivolous and without merit; we

find nothing in the record that might arguably support the appeals. See Bledsoe v.

State, 178 S.W .3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgments.



                                              TERRIE LIVINGSTON


                                          3
                                     CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; MCCOY and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 29, 2010




                                 4